NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

ASHLEY FURNITURE INDUSTRIES, INC.,
PIaintiff-Appellant,

V.

UNITED STATES,
Defendant-Appellee,

AND

UN".[TED STATES INTERNATIONAL TRADE
COMMISSION,
Defendant-Appellee,

AND

AMERICAN FURNITURE MANUFACTURERS
COMMITTEE FOR LEGAL TRADE, KINCAID
FURNITURE CO., INC., L. & J.G. STICKLEY, INC.,
SANDBERG FURNITURE MANUFACTURING
COMPANY, INC., STANLEY FURNI'I`URE
COMPANY, INC., T. COPELAND AND SONS, INC.,
AND VAUGHAN-BASSETT FURNITURE COMPANY,
INC.,

Defendants-Appellees.

2012-1196

ASHLEY FURNITURE V. US 2

Appeal from the United States Court of International
Trade in consolidated case no. O7-CV-0323, Judge Timo-
thy C. Stanceu.

ETHAN ALLEN GLOBAL, INC. AND ETI-IAN ALLEN
OPERATIONS, INC.,
Plaintiffs-Appellants,

V.

UNITED STATES AND UNITED STATES CUSTOMS
AND BORDER PROTECTION,
Defendants-Appellees,

AND

INTERNATIONAL TRADE COMMISSION,
Defendant-Appellee,

AND

KINCAID FURNITURE CO., INC., L. & J.G.
STICKLEY, INC., SANDBERG FURNITURE
MANUFACTURING COMPANY, INC., STANLEY
FURNITURE COMPANY, INC., T. COPELAND AND
SONS, INC., AND VAUGHAN-BASSETT FURNITURE
COMPANY, INC.
Defendants-Appellees.

q

2012-1200

Appeal from the United States Court of International
Trade in case no. 08-CV-0302, Judge Timothy C. Stanceu.

3 ASHLEY FURNITURE v. Us
ON MOTION

ORDER

The appellees in the above-captioned cases move
without opposition for an extension of time to file their
response briefs.

Upon consideration thereof,
IT Is ORDERED THAT:

The motions are granted to the extent that defen-
dants-appellees in each case shall file their response
briefs on or before July 20, 2012.

FOR THE COURT

` MAY 22 2012 /s/ Jan Horbaly
Date J an Horbaly
Clerk
cc: Joseph W. Dorn, Esq.
Jeffrey S. Grimson, Esq.
Patrick V. Gallagher, Esq. F"-ED
Jessica R. Top]in, Esq. U`S`T?I%l`\'=[l‘i.!rl§¥|t:ril.pt|:’ll%l`:lilsrl:on
Craig A. Lewis, Esq. MAY 22 2012
323 .\Anuoaeniv

CLERK